Citation Nr: 1609284	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  16-06 891	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 C.F.R. § 1318.

(The issue of entitlement to service connection for the cause of the Veteran's death is addressed in a separate decision.)


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970 and from November 1990 to May 1991.  He also had service in the National Guard.  He died in April 2006.  The Appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied her claims for service connection for cause of death (COD) and for § 1318 DIC.

Other records show that, prior to his death, the Veteran had appealed a July 2004 RO decision denying his claims for service connection for generalized lymphoma and chronic tinea pedis.  He had submitted a timely Notice of Disagreement (NOD) in October 2004 concerning the denial of those claims and, after receiving a Statement of the Case (SOC) in November 2004, also had submitted a timely Substantive Appeal (VA Form 9) in December 2004 to complete the steps necessary to perfect an appeal of those claims to the Board.  See 38 C.F.R. § 20.200 (2015).

The Veteran also had initiated, though not perfected, an appeal of a June 2005 RO decision denying his claim for service connection for a cervical spine disorder. He had submitted a timely NOD in August 2005 to initiate an appeal of that decision, and in response the RO had sent him an SOC in March 2006 concerning this other claim.  But he died before also submitting a timely VA Form 9 or equivalent statement, so he did not complete the steps necessary to perfect an appeal of this additional claim to the Board.  Id.


Moreover, since he had died during the pendency of the appeal that he had perfected concerning his claims for generalized lymphoma and chronic tinea pedis, the Board dismissed these claims in October 2006.  As a matter of law, Appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal of these claims on their merits had become moot by virtue of his death and, therefore, had to be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).  In reaching that determination, however, the Board intimated no opinion as to the merits of that appeal or to any derivative claim brought by a survivor of him.  38 C.F.R. § 20.1106 (2015).

Congress since has enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  Significantly, though, the substitution of the eligible person occurs for a claimant who dies on or after October 10, 2008, and therefore is inapplicable in this particular instance since the Veteran instead died in April 2006, so before that critical date.  And, in any event, the RO sent the Appellant-widow a letter in September 2006 indicating she was not entitled to any accrued benefits - which derive from any claims the Veteran had pending when he died.  As well, a March 2007 deferred rating sheet indicates there was no issue pending due to his death since none were pending at the RO at the time of his death (already having been decided).


So the only claims that remain concern whether the Appellant-widow is entitled to service connection for COD and § 1318 DIC.  In January 2011, the Board remanded these claims to the RO, via the Appeals Management Center (AMC), to obtain the autopsy report and any associated records.  

The file subsequently was returned to the Board, and in a December 2012 decision the Board denied the appellant-widow's claim for DIC benefits pursuant to 38 U.S.C.A. § 1318.  The Board, instead, remanded her claim for COD because it required even more development.  She appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), that is, to the extent it had denied her claim for § 1318 DIC.  In October 2013, her representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion requesting that the Court vacate the Board's decision denying this claim and remand this claim for readjudication in compliance with directives specified.  Specifically, the Joint Motion noted that the Veteran's claims file contained untranslated Spanish documents.  So, on remand, the Board was directed to ensure that the untranslated Spanish documents were translated into English and certified by the translator.  The Court issued an Order that same month, granting the Joint Motion, and returned the file to the Board to have these translations done.  The Board since has done this and placed the translations in the claims file, along with the original documents, so they may be considered in readjudicating this claim.

The Board sees the appellant does not have a representative in regards to this issue of entitlement to DIC under 38 U.S.C.A. § 1318.  Conversely, she does have a representative (a private attorney) concerning her claim for COD, so that claim is being addressed in a separate decision to avoid any violation of her privacy rights.


The Board also sees that the issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, so is referring it to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).  Generally speaking, separate theories in support of a claim for benefits for a particular disability (or, here, death) do not equate to separate claims for benefits for that disability.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability (or again, here, a death), if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  See also Bingham v. Principi, 18 Vet. App. 470 (2004).  Here, however, although both the claim for § 1318 DIC and for DIC under § 1151 are both for DIC, they do not amount to the same claim, just as a claim for service connection for COD, which is another type of DIC, does not amount to the same claim, either.  They are all different in their own rights and have different legal requirements.  Moreover, as will be explained, the claim for § 1318 DIC must be denied as a matter of law, whereas the same cannot be said for the claim for DIC under § 1151 or for service connection for COD.  Hence, these claims for DIC under § 1151 and for service connection for COD are not 'inextricably intertwined' with the claim for DIC under § 1318, so do not have to be considered concurrently and instead may be piecemeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are 'intimately connected,' the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  


FINDING OF FACT

At the time of his death, the Veteran was not in receipt of, nor was he entitled to receive, compensation for a service-connected disability that was rated as totally disabling by a schedular or an unemployability rating for a period of ten years immediately preceding his death.


CONCLUSION OF LAW

The criteria are not met, as a matter of law, for entitlement to § 1318 DIC.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant with their claim for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

This Appellant-widow's claim for § 1318 DIC is being decided based on law and not the facts of this case, however.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are inapplicable when there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  See also Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

That said, as noted in the October 2013 Joint Motion, the claims file contained Spanish documents.  Untranslated documents frustrate judicial review.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 50 (2008) (untranslated documents impede judicial review), vacated on other grounds sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  So following the Court's granting of that Joint Motion, the Board requested and received English translations of these Spanish documents.  Therefore, the Board may proceed to readjudicating this claim, albeit summarily denying it for the reason already mentioned (it does not have any legal merit).

II.  § 1318 DIC

DIC benefits may be paid to a benefits-eligible surviving spouse in cases where a Veteran's death was not service-connected, provided the Veteran was in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to service-connected disability for a period of ten or more years immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In this case, the Veteran died in April 2006.  At the time of his death, he had a service-connected low back disability rated as 60-percent disabling effectively since October 5, 1999, and had had a total disability rating, albeit on the basis of individual unemployability (TDIU), also effectively since October 5, 1999.

The death certificate list his cause of death as sepsis, respiratory, renal, and liver failure.  His service-connected low back disability was not listed as a primary cause of his death or a substantial or material contributing factor.  The autopsy report shows a multitude of organ and skin disabilities owing to his various ailments.

So as he was not in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to a service-connected disability or disabilities for a period of ten or more years immediately preceding his death, meaning since April 1996.  The Appellant consequently is not entitled to § 1318 DIC as a matter of law.  And as the disposition of this claim is based on the law, not the facts of the case, this claim must be denied based on a lack of entitlement under the law.  See Sabonis, supra.


ORDER

This claim for § 1318 DIC is summarily denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


